              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 1 of 10



 1    STEVEN G. KALAR
      Federal Public Defender
 2    Northern District of California
      SEVERA KEITH
 3    Assistant Federal Public Defender
      55 South Market Street, Suite 820
 4
      San Jose, CA 95113
 5    Telephone: (408) 291-7753
      Facsimile: (408) 291-7399
 6    Email:       Severa_Keith@fd.org

 7
      Counsel for Defendant GARRETT
 8

 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13
       UNITED STATES OF AMERICA,                             Case No. CR 17–00487 BLF
14
                      Plaintiff,                             MOTION FOR COMPASSIONATE
15                                                           RELEASE
               v.
16
       ROCCI GARRETT,
17
                      Defendant.
18

19                                             INTRODUCTION
20
           Rocci Garrett is a 38-year-old African-American man who suffers from a cardiac arrhythmia,
21
     asthma, and obesity. He has been in federal custody since July 18, 2019, and has an estimated release
22
     date of May 7, 2026. Because of his serious medical conditions and socioeconomic characteristics,
23
     Mr. Garrett is at high risk to contract a severe, and possibly deadly, case of COVID-19. This risk is
24
     increased by the fact that he is imprisoned at Lompoc, a facility whose documented failure to
25
     effectively prevent and treat COVID-19 has resulted in hundreds of inmates and dozens of staff
26
     members contracting the virus. Mr. Garrett has been a model citizen in prison, and he has a home and
27
     health plan waiting for him. For all of these reasons, he respectfully moves this Court pursuant to 18
28
     U.S.C. § 3582(c)(1) for an order reducing his sentence to time served and releasing him from FCI
     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                         1
                  Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 2 of 10



 1 Lompoc.

 2
                                 FACTUAL AND PROCEDURAL HISTORY
 3

 4           I.      The Offense and Conviction

 5           An Indictment was filed against Rocci Garrett on September 14, 2017, alleging violations of

 6 conspiracy to import controlled substances, 21 U.S.C §§ 963, 952(a), and 960 and importation of

 7 controlled substances, 21 U.S.C §§ sections 952 and 950 and 18 U.S.C. § 2. The Indictment alleged

 8 that Mr. Garrett conspired to import MDMA (“ecstasy”) into the United States from France and

 9 Germany. Mr. Garrett’s role in the conspiracy was to rent mailboxes at private mailbox stores, and to

10 retrieve the contraband as directed. On November 19, 2019, Mr. Garrett accepted responsibility and

11 plead guilty to both counts of the Indictment. As a result of his plea, on November 19, 2019, he was

12 sentenced to 96 months imprisonment on each count, to run concurrently, and to three years of

13 supervised release.

14         II.      Mr. Garrett’s Chronic Medical Conditions
15
           Mr. Garrett suffers from medical conditions that put him at unusually high risk for contracting a
16
     severe, or even fatal, case of COVID-19. On July 20, 2020, an ECG revealed a cardiac arrhythmia.
17
     See BOP Records, attached hereto as Ex. A, at 4, 55, 57. An arrhythmia is a “change from the
18
     normal sequence of electrical impulses.” See American Heart Assn., About Arrhythmia,
19
     https://www.heart.org/en/health-topics/arrhythmia/about-arrhythmia. “When the heart doesn’t beat
20
     properly, it can’t pump blood effectively. When the heart doesn’t pump blood effectively, the lungs,
21
     brain, and all other organs can’t work properly and may shut down or be damaged.” Id. Heart
22
     arrhythmia can also be a symptom of cardiomyopathy (disease of the heart muscle). See American
23
     Heart Assn., What Is Cardiomyopathy in Adults, https://www.heart.org/en/health-topics/
24
     cardiomyopathy/what-is-cardiomyopathy-in-adults. According to the Centers for Disease Control
25
     (CDC), cardiomyopathies increase the risk of severe illness from COVID-19. See CDC, People at
26
     Increased Risk (hereinafter “Increased Risk”), available at https://www.cdc.gov/coronavirus/2019-
27
     ncov/need-extra-precuations/people-with-medical-conditions.html. He undiagnosed has chest pain.
28
     Id. at 3-5.
      MOTION FOR COMPASSIONATE RELEASE
      GARRETT, CR 17–00487 BLF
                                                         2
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 3 of 10



 1        Mr. Garrett also has asthma, see BOP Records at 5, 9, 44, which the CDC has determined
 2 “increases your risk of severe illness from COVID-19,” see Increased Risk, supra. While at Lompoc,

 3 he has sought treatment for asthma. See Id. Although he was initially prescribed an inhaler, the

 4 prescription was later discontinued due to what his medical records describe as an “adverse drug

 5 reaction.” See id. at 1. According to the CDC, people with moderate to severe asthma may be at

 6 increased risk for severe illness from COVID-19. See Increased Risk, supra.

 7        Asthma is a chronic disease in which the airways into and out of the lungs are inflamed. See
 8 American Academy of Allergy Asthma & Immunology, Asthma Definition, available at

 9 https://www.aaaai.org/conditions-and-treatments/conditions-dictionary/asthma. Symptoms include

10 “wheezing, coughing, chest tightness and trouble breathing – especially early in the morning or at

11 night. In a severe asthma attack, the airways close so much that other vital organs in the body do not

12 get enough oxygen.” Id. According to the CDC, people with moderate-to-severe asthma can have an

13 increased risk of contracting a severe case of COVID-19. See CDC, People at Increased Risk for

14 Severe Illness (hereinafter “Increased Risk”), http://www.cdc/coronavirus/2019-ncov/need-extra-

15 precautions/people-with-medical-conditions.html. A person has “moderate persistent asthma” if any of

16 the following are present before treatment: daily symptoms, symptoms that interfere with daily

17 activities, nighttime symptoms more than once per week, or abnormal lung function tests. See

18 University of Michigan, Classification of Asthma, available at https://www.uofmhealth.org/health-

19 library/hw161158. A person has “severe persistent asthma” if, without treatment, any of these

20 symptoms occur throughout each day or severely limit daily physical activities. See id.

21        Mr. Garrett’s moderate-to-severe asthma is documented in his BOP medical records. See BOP
22 Medical Records at 1, 5, 9, 10, 44. BOP doctors determined that Mr. Garrett’s asthma symptoms were

23 severe enough to require an albuterol inhaler, to be used up to four times daily, as needed. See id. at

24 44. His asthma diagnosis is confirmed by his mother, who raised Mr. Garrett, and has a clear memory

25 of the diagnosis. She reports a history of asthma in the family. See Ex. B, Decl. of S. Garrett.

26        Mr. Garrett’s weight is also a risk factor. According to the CDC, obesity (BMI of 30 or higher)
27 increases the risk of severe illness from COVID-19, and even being significantly overweight (BMI

28 between 25 and 29) “might increase your risk of severe illness from COVID-19.” See Increased Risk,

     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                         3
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 4 of 10



 1 supra. When Mr. Garrett arrived at Lompoc, he was 6’1” tall and weighed 223 pounds. See BOP

 2 Records at 36. This puts his BMI at 31.1, indicating obesity and increased risk of severe illness from

 3 COVID-19. See BMI Calculator, https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/

 4 bmicalc.htm. As such, he is considered obese and at a very high risk of severe illness from COVID.

 5         In addition, Mr. Garrett has also experienced serious medical problems in custody that reflect
 6 Lompoc’s failure to provide sanitary living conditions and appropriate medical care. He has

 7 contracted staph infections and cellulitis, a “potentially serious bacterial skin infection” that, if left

 8 untreated, “can spread to your lymph nodes and bloodstream and rapidly become life-threatening.”

 9 See Mayo Clinic, Cellulitis, https://www.mayoclinic.org/diseases-conditions/cellulitis/symptoms-

10 causes/syc-20370762; see also BOP Records at 7, 8, 41. According to the CDC, “[g]ood wound care

11 and hygiene are important for preventing cellulitis.” CDC, Cellulitis: All You Need to Know,

12 https://www.cdc.gov/groupastrep/diseases-public/cellulitis.html.

13
            III. FCI Lompoc’s Inadequate Response to the COVID-19 Pandemic
14
           On September 25, 2020, court-appointed expert epidemiologist Homer Venters, MD, submitted a
15
     report regarding his inspection of BOP Lompoc in connection with Torres, et al., v. Mulusnic, et al.,
16
     No. 20-cv-04450-CBM (C.D. Cal.), a class action law suit against the prison. See COVID-19
17
     Inspection of BOP Lompoc by Dr. Homer Venters (“Venters Rpt.”), attached hereto as Ex. C. As Dr.
18
     Venters noted, “[t]he COVID-19 outbreak at BOP Lompoc has been one of the nation’s most
19
     overwhelming.” Id. at 2. As of September 1, 2020, nearly half the Lompoc population had been
20
     infected with COVID-19, and four people had died. Id. Although the facility claimed that most of
21
     these individuals had “recovered,” Dr. Venters found that Lompoc’s identification and treatment of
22
     these individuals was disturbingly inadequate. For example, he noted that approximately ¼ of the
23
     “recovered” individuals with whom he spoke at FCI Lompoc “were still experiencing symptoms of
24
     COVID-19, including shortness of breath, pain with breathing, daily headaches, ringing in the ears and
25
     weakness.” Id. at 8. Distressingly, “[n]one of them reported being seen after leaving medical isolation
26
     to be asked about ongoing COVID-19 symptoms or disability,” even though “[m]ost of those who
27
     reported ongoing symptoms of COVID-19 stated that they had submitted multiple sick call requests
28
     without eliciting any response.” Id. at 8-9. The lack of medical attention was particularly worrisome
     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                           4
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 5 of 10



 1 for inmates whose pre-existing medical conditions put them at high risk. Dr. Venters found that

 2 “[m]any patients with chronic health problems, including hypertension, diabetes and asthma reported

 3 that they went many months, often more than 6, without being seen in the chronic care clinic.” Id. at 9.

 4 Overall, Dr. Venters identified four areas in which Lompoc’s response to the pandemic has been

 5 deficient: (1) “[S]creening deficiencies [that] increase the risk that patients will become seriously ill or

 6 die from COVID-19 and also increase the potential spread of the virus”; (2) “Lack of timely access to

 7 sick call and chronic care”; (3) “Lack of infection control in housing areas”; and (4) “Punitive

 8 approach to quarantine.” See id. at 21-25.

 9
                                                  ARGUMENT
10
           When Congress enacted the First Step Act (FSA) in 2018, it expanded a sentencing court’s
11
     authority to reduce an otherwise final term of imprisonment for “extraordinary and compelling
12
     reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Under the FSA, “a district judge has the ability to grant a
13
     prisoner’s motion for compassionate release even in the face of BOP opposition.” United States v.
14
     Young, 2020 WL 1047815, *5 (M.D. Tenn. Mar. 4, 2020). “[F]ederal judges are no longer constrained
15
     by the BOP Director’s determination of what constitutes extraordinary and compelling reasons for a
16
     sentence reduction.” Id. at *6; see also United States v. McCarthy, 2020 WL 1698732, *4 (D. Conn.
17
     Apr. 8, 2020) (noting that the amended § 3583 “allow[s] prisoners to directly petition courts for
18
     compassionate release and removes the BOP’s exclusive gatekeeper role”).
19
           Before moving for compassionate release in district court, a defendant must seek relief directly
20
     from the BOP. See 18 U.S.C. § 3582(c)(1)(A). Once the defendant has exhausted his administrative
21
     remedies, he may move the court for a sentence reduction. Id.
22
           When ruling on a motion for compassionate release, the district court considers any applicable §
23
     3553(a) factors, as well as any “applicable policy statements issued by the Sentencing Commission.”
24
     Id. Prior to the enactment of the FSA, the Sentencing Commission identified several “extraordinary
25
     and compelling reasons” for granting compassionate release. See USSG § 1B1.13(1)(A). It should be
26
     noted, however, that the Second, Sixth, and Seventh Circuits all have recently held that, because §
27
     1B1.13 has not been amended since the FSA was enacted, “the Guidelines Manual lacks an
28
     ‘applicable’ policy statement covering prisoner-initiated applications for compassionate release.”
     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                          5
                 Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 6 of 10



 1 United States v. Gunn, No. 20-1959, 2020 WL 6813995, *2 (7th Cir. Nov. 20, 2020); see also United

 2 States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States v. Jones, No. 20-3701 (6th Cir. Nov. 20,

 3 2020). At most, “[t]he substantive aspects of the Sentencing Commission’s analysis in § 1B1.13 and

 4 its Applicable Notes provide a working definition of ‘extraordinary and compelling reasons.’” Gunn,

 5 2020 WL 6813995 at *2; see also United States v. McCarthy, 2020 WL 1698732, *4 (D. Conn. Apr. 8,

 6 2020) (“[T]he old policy statement provides helpful guidance, but does not constrain a court’s

 7 independent assessment of whether extraordinary and compelling reasons warrant a sentence

 8 reduction.”).

 9         One of the “extraordinary and compelling reasons” for granting compassionate release identified
10 by the Sentencing Commission is that the defendant is “suffering from a serious physical or medical

11 condition ... that substantially diminishes the ability of the defendant to provide self-care within the

12 environment and from which he or she is not expected to recover.” USSG § 1B1.13(1)(A), comment.

13 (n.1(A)(ii)). In addition, a particular case may present “an extraordinary and compelling reason other

14 than, or in combination with,” the reasons that the Commission has identified. Id., comment. (n.1(D)).

15         The combination of Mr. Garrett’s chronic health conditions and the increased risk inherent in
16 being confined in a penal institution where efforts to contain the virus have failed, are extraordinary

17 and compelling reasons justifying compassionate release.

18
            I.      This Court Has Jurisdiction to Consider Mr. Garrett’s Request
19
           Mr. Garrett requested a reduction in sentence/compassionate release from the warden of FCI
20
     Lompoc on July 14, 2020. See Ex. D, attached hereto. The warden denied his request in writing on
21
     August 17, 2020. See Ex. E, attached hereto. Accordingly, the exhaustion requirement has been met.
22
            II.     Mr. Garrett’s Chronic Medical Conditions Are “Extraordinary and Compelling”
23                  Reasons for Release
24         The ongoing COVID-19 pandemic is “extraordinary and unprecedented in modern times in this
25 nation.” United States v. Burrill, 2020 WL 1846788, *2 (N.D. Cal. Apr. 10, 2020) (citation omitted).

26 Although “the COVID-19 pandemic is devastating in every region it invades, prison populations are

27 subject to heightened vulnerability.” Miller v. United States, 2020 WL 1814084, *3 (E.D. Mich. Apr.

28 9, 2020) (citations omitted).

     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                          6
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 7 of 10



 1         Even in the best of circumstances, “[p]rison settings present unique challenges in preventing the
 2 spread of infectious diseases.” Schafer, 2020 WL 2519726 at *4 (citations omitted). People in prison

 3 share bathrooms, sinks, and showers. They eat and sleep in close proximity to each other. They often

 4 lack basic hygiene items, much less the ability to regularly disinfect their living quarters. In short,

 5 “[t]he conditions and reality of incarceration makes prisons and jails tinderboxes for the spread of

 6 disease.” Kimberly Kindy, “An Explosion of Coronavirus Cases Cripples Federal Prison in

 7 Louisiana,” Washington Post, Mar. 29, 2020, https://www.washingtonpost.com/national/an-explosion-

 8 of-coronavirus-cases-cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-

 9 8670579b863d_story.html.

10         The risks are “particularly acute when dealing with COVID-19.” Schafer, 2020 WL 2519726 at
11 *4. “With no known effective treatment, and vaccines months (or more) away, public health officials

12 have been left to urge the public to practice ‘social distancing,’ frequent (and thorough) handwashing,

13 and avoidance of close contact with others ... – all of which are extremely difficult to implement in a

14 detention facility.” United States v. Martin, 2020 WL 1274857, *2 (D. Md. Mar. 17, 2020). The

15 COVID-19 case rate for prisoners is 5.5 times higher than the rate in the general population. See

16 Saloner, et al., “COVID-19 Cases and Deaths in Federal and State Prisons,” JAMA, July 8, 2020,

17 https://jamanetwork.com/journals/jama/fullarticle/278249. Not surprisingly, “[t]he Centers for Disease

18 Control (‘CDC’) have warned COVID-19 poses a heightened risk to those incarcerated in jails and

19 prisons.” Burrill, 2020 WL 1846788 at *2 (citation omitted).

20         As of the date of this motion, there is a severe outbreak of COVID-19 at Lompoc USP. See
21 https://santamariatimes.com/news/local/crime-and-courts/covid-19-outbreak-infects-48-inmates-11-

22 staff-at-lompoc-prison-complex/article_f1ccc0e7-ab28-5e3a-befa-a9a4ade45666.html. In total, more

23 than 900 inmates and staff have tested positive for the virus, and five inmates have died of COVID-19

24 at Lompoc. See bop.gov/coronavirus. Arguably, the COVID-19 pandemic, in and of itself, is an

25 “extraordinary reason” to grant a motion for compassionate release. But Mr. Garrett is not simply

26 raising “general concerns about possible exposure to COVID-19.” United States v. Eberhart, 2020

27 WL 1450745, *2 (N.D. Cal. Mar. 25, 2020). His request stems from the fact that he is “suffering from

28 a serious physical or medical condition ... that substantially diminishes [his] ability ... to provide self-

     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                           7
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 8 of 10



 1 care within the environment of a correctional facility and from which he ... is not expected to recover.”

 2 USSG § 1B1.13, comment. (n.1(A)(ii)). “For prisoners with preexisting conditions, COVID-19 is too

 3 often fatal.” Doshi, 2020 WL 2556794 at *2. Mr. Garrett has a heart arrhythmia and asthma, and

 4 “there is evidence that COVID-19’s deadliest effects occur in the cardiovascular system, not just the

 5 lungs.” United States v. Anderson, – F. Supp. 3d –, 2020 WL 5982896, *5 (E.D. Wis. Oct. 8, 2020)

 6 (citations omitted). And while Mr. Garrett is still in his late 30s, the CDC has reported that “patients in

 7 their 30s with underlying health problems – including heart disease/hypertension – more than five

 8 times likelier to be hospitalized ..., five times likelier to be admitted to an ICU ..., and twenty-eight

 9 times likelier to die” than people the same age without underlying conditions. United States v. Wylie,

10 – F. Supp. 3d –, 2020 WL 5569952, *5 (D. Neb. Sept. 17, 2020) (emphasis in original) (citations

11 omitted). He is also statistically at higher risk because of his race. See Tiffany Ford, et al., “Race

12 Gaps in COVID-19 Deaths Are Even Bigger Than They Appear,” The Brookings Institute (June 16,

13 2020), https://www.brookings.edu/blog/up-front/2020/06/16/race-gaps-in-covid-19-deaths-are-even-

14 bigger-than-they-appear/; see also CDC, Racial and Ethnic Minority Groups, https://cdc.gov/

15 coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html. Several courts have

16 taken this factor into consideration in deciding to grant compassionate release. See, e.g., United States

17 v. Evans, – F. Supp. 3d –, 2020 WL 3971620, *2 (N.D. Cal. July 14, 2020); United States v.

18 Thompson, – F. Supp. 3d –, 2020 WL 3470300, *3 (C.D. Ill. June 24, 2020); United States v. Lewis, –

19 F. Supp. 3d –, 2020 WL 5095471, *5 (W.D. Wash. Aug. 28, 2020).

20          III. The § 3553(a) Factors Support Release
21
           Mr. Garrett was originally sentenced to 96 months’ imprisonment; however, the “balance weighs
22
     differently in the current circumstances” of the pandemic. United States v. Gonzalez, 2020 WL
23
     2766048, *1 (S.D.N.Y. May 28, 2020; see also United States v. Frew, 2020 WL 6440484, *1 (N.D.
24
     Cal. Oct. 27, 2020) (granting compassionate release and noting that “conditions of confinement have
25
     been much harsher than anticipated at the time of sentencing due to the pandemic”). This is
26
     particularly true, where here, Mr. Garrett is housed in an institution that has not responded
27
     appropriately to the pandemic, does not appear to have taken measures recommended in the Ventner
28
     Report, and which is currently experiencing a second surge of infections.
     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                          8
              Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 9 of 10



 1        None of this could have been anticipated when Mr. Garrett was sentenced. Not only has Mr.
 2 Garrett suffered from the squalid conditions at the prison, but also he has been imprisoned in

 3 particularly harsh conditions, which have included full lockdowns and “punitive” quarantine, which

 4 have included denial of cleaning supplies, no family contact, no legal contact, no access to medical or

 5 mental health care. Ex. F, September 23, 2020 Garrett Letter. Due to the recent spike in COVID-19

 6 cases, Mr. Garrett is once again in lockdown, with no access to any services.

 7        When the Court sentenced Mr. Garrett, he expected that he would participate in drug treatment
 8 programs, RDAP, as well as other rehabilitative programming and services. Due to the pandemic, no

 9 such programming available. As such, the need to provide Mr. Garrett with “educational or vocational

10 training, medical care, or other correctional treatment,” 18 U.S.C. § 3553(a)(2)(D), would be better

11 served by releasing Mr. Garrett to live with his fiancée, with a requirement that he participate in a drug

12 treatment program, employment, and other rehabilitative activities.

13        The need for the punishment to reflect the seriousness of the offense, promote respect for the
14 law, and provide just punishment has been accomplished by virtue of the time Mr. Garrett has already

15 served, especially considering the devastating conditions of confinement that he has suffered. See 18

16 U.S.C. § 3553(a)(2)(A). He has been in continuous federal custody for 1 ½ years. This equates to

17 almost 20% of his sentence. Other Courts have granted compassionate release to similarly-situated

18 inmates. See United States v. Barber, No. 6:18-CR-00446-AA, 2020 WL 2404679 (D. Or. May 12,

19 2020) (Granting release to a defendant housed at Lompoc, who pled to 841(a),(b), and 922(g), served 8

20 ½ months of a 60 month sentence, and suffered from severe obesity, hypertension, and diabetes, and

21 who had already contracted COVID-19); United States v. Foreman, No. 3:19-cr-62 (VAB) 2020 WL

22 2315908 (D. Conn. May 11, 2020) (Granting compassionate release to a 58 year old defendant who

23 pled tax evasion, served almost two months of a year-and-a-day sentence, and suffered from

24 hypertension and obesity, finding that the combination of conditions made her vulnerable, even though

25 none of them were particularly severe); United States v. Fowler, No. 17-CR-00412-VC-1, 2020 WL

26 3034714 (N.D. Cal. June 6, 2020) (Granting compassionate release to a defendant who pled to

27 distribution of methamphetamine, served approximately one year of a sixty month sentence, and

28 suffered from chronic asthma).

     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                         9
             Case 5:17-cr-00487-BLF Document 62 Filed 01/15/21 Page 10 of 10



 1         Finally, Mr. Garrett does not pose a danger to the community. He has been a model inmate with
 2 no disciplinary record, Ex. G, and importantly, he has been sober for a significant period of time. Any

 3 risk can be mitigated with conditions of supervised release, including living with his fiancée, who is

 4 stable and working, and who will require the same of him. Additionally, he will be required to

 5 participate in substance abuse and comply with other conditions of supervised release. Mr. Garrett has

 6 no violent crimes in his criminal history, and Probation recognized that his “convictions were in

 7 support of his severe substance abuse.” PSR Sent. Rec. at 2. Intensive substance abuse treatment will

 8 mitigate any danger to the community. If he does not rehabilitate, Mr. Garrett will be facing “years of

 9 supervised release – limitations on his freedoms – during which he can be quickly returned to custody

10 if he shows signs of likely recidivism.” United States v. McPherson, 2020 WL 1862596, *5 (W.D.

11 Wash. Apr. 14, 2020). He knows that if he violates the conditions of his supervised release, or is

12 arrested, for any new criminal conduct, he will find himself back in prison.

13
                                                 CONCLUSION
14
           For the reasons set forth above, Mr. Garrett respectfully requests that the Court reduce his
15
     sentence to time served and convert the remainder to a term of supervised release.
16

17
         Dated:     January 15, 2020                      Respectfully submitted,
18                                                        STEVEN G. KALAR
                                                          Federal Public Defender
19                                                        Northern District of California

20                                                                  /S
                                                          SEVERA KEITH
21                                                        Assistant Federal Public Defender
22

23

24

25

26

27

28

     MOTION FOR COMPASSIONATE RELEASE
     GARRETT, CR 17–00487 BLF
                                                         10
